OPINION OF THE COURT
LEVINE, J.
On November 29, 1988, law enforcement officers from the Florida Game and Fresh Water Fish Commission seized two alligators from John Butler and cited him for certain statutory wildlife offenses. On or about March 8, 1990, the trial court dismissed the charges against Butler for lack of prosecution. The charges were not refiled.
*43Mr. Butler then filed his Motion for Return of Property; namely, the two alligators. The trial judgment granted his motion, but later set aside the order because the Game Commission had not been noticed and heard on the original motion. Upon full hearing, the trial court denied the motion for return of the alligators.
The trial court erred in denying the motion to return the alligators. No charges were then pending against Mr. Butler, and the State had not announced that charges would be refiled. The Florida Game and Fresh Water Fish Commission never gave Mr. Butler any notice of any civil action against him, and he had no remedy to retrieve his alligators. The alligators were seized and kept without providing Mr. Butler a due process hearing, in violation of the Fourteenth Amendment to the Constitution of the United States and Article I, Section 9 of the Florida Constitution.
Accordingly, the order denying the return of the alligators to Mr. Butler is Reversed. The Florida Game and Fresh Water Fish Commission is hereby directed to return the alligators to Mr. Butler, or to specify in writing to this Court and all parties why it cannot comply with this order, within thirty days from the date of this order.
HENDERSON AND GREEN, JJ., concur.